      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 1 of 25




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JANE DOE,              )
                       )
    Plaintiff,         )
                       )
v.                     )                    CIVIL ACTION FILE NO.
                       )                    1:18-cv-05278-SCJ
GWINNETT COUNTY SCHOOL )
DISTRICT,              )
                       )
    Defendant.         )

           DEFENDANT’S RESPONSE IN OPPOSITION TO
            PLAINTIFF’S MOTION FOR A TEMPORARY
        RESTRAINING ORDER AND PERMANENT INJUNCTION

      COMES NOW the Gwinnett County School District (“the School District”),

the Defendant in the above-referenced case, and pursuant to the Court’s August 21,

2020 Order, files its Response in Opposition to Plaintiff’s Motion for a Temporary

Restraining Order and Permanent Injunction.

                            I.    INTRODUCTION

      Plaintiff’s Motion is a highly improper and unfounded attempt to force the

destruction of evidence which is likely to prove relevant in this case. It is a

disingenuous effort to misapply the law which has been carried out in an untoward

manner. The Court should not allow this ploy to succeed.


                                        1
       Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 2 of 25




      Plaintiff has known for over five years that the photographs in question1 exist

and that the School District police officials have copies of the photographs. Despite

this knowledge – and without discussing this matter with counsel for the School

District (as is required by the local rules) – Plaintiff chose to file its Motion at 11:18

p.m. last Thursday night (August 20, 2020). Such tactics speak for themselves.

      Plaintiff’s Motion has no legal merit. It accuses the School District, its police

officials and its lawyers of violating state and federal child pornography statutes

which are clearly inapplicable to the facts of this case. The statutes are aimed at

pedophiles, not police officials, as evidenced by the specific exception for law

enforcement officials in the state statute and the legislative history of the federal

statute. Tellingly, Plaintiff cites no legal authority in support of her Motion other

than the statutes themselves. If the Court were to accept Plaintiff’s bizarre

interpretation of the statutes, school police officials would be hopelessly hamstrung

in their efforts to investigate allegations of sexual assaults.

      The photographs were produced by counsel for the School District to Plaintiff

alone in response to Plaintiff’s specific request for the complete file of the School

District Police Department. The photographs, which were taken by the Plaintiff



1
    The School District does not concede that the photographs at issue are
pornographic, but will assume that they are for purposes of this Motion.
                                            2
        Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 3 of 25




herself and sent to a fellow student at Peachtree Ridge High School, were produced

pursuant to the protocols contained in the Court’s Consent Protective Order in this

case.

        Not content to merely file a spurious motion attempting to eliminate

potentially damaging evidence in this case, Plaintiff’s counsel recklessly contacted

the Georgia Bureau of Investigation (“GBI”) to accuse the School District, its police

officials and its lawyers of criminal activity. Such action is unprofessional, likely

violative of the Canons of Professional Ethics and possibly a criminal act in itself.

        In sum, the Court should not endorse or allow such conduct by Plaintiff and

her counsel. The School District asks the Court to deny Plaintiff’s Motion, to direct

Plaintiff to contact the GBI to inform them that no criminal statutes have been

violated and to sanction Plaintiff’s counsel for their impermissible conduct.

                              II.    BACKGROUND

        A.    Plaintiff’s Recitation Of The Facts Is Inaccurate

        Plaintiff’s Motion is premised on her gross and repeated mischaracterization

of Officer David Sokol (“Officer Sokol”) as merely a “school employee” (see, e.g.,

Doc. 83-1, at p. 7; Doc. 85, at p. 2), when in fact Officer Sokol and Officer Tony

Lockard (“Officer Lockard”) are sworn, P.O.S.T.-certified law enforcement officers

who are members of the School District’s police department. This distinction is

                                          3
       Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 4 of 25




critical because both the federal and Georgia child pornography statutes cited by

Plaintiff authorize law enforcement agencies and their employees to possess, review

and use such materials for law enforcement purposes. Officer Sokol and Officer

Lockard obtained the photographs at issue during the course of their criminal

investigation of Plaintiff’s allegations that another student at Peachtree Ridge High

School (referred to as “MP”) forced her to perform oral sex on him.

      Plaintiff’s Motion attempts to convey her purported shock and astonishment

that the School District’s police department had these photographs in its possession.

The reality, however, is that the School District’s general counsel informed

Plaintiff’s counsel2 of the existence of these photographs and the fact that they were

in the custody of the School District’s police department more than five years ago.

To the extent that Plaintiff contends that the School District police department’s

possession of these materials constitutes a violation of federal and Georgia child

pornography laws, she should have taken corrective action at that time. Plaintiff,

however, did not do so.




2
  The School District’s general counsel spoke with Plaintiff’s attorney at the time,
Cari Simon. At the time, Ms. Simon was an attorney at Bode & Fierberg, LLP, a
predecessor firm of Douglas E. Fierberg. Ms. Simon remains as an attorney with
the current Fierberg firm (The Fierberg National Law Group, PLLC), which is the
counsel of record for Plaintiff in this case.
                                          4
       Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 5 of 25




      Instead, Plaintiff waited more than five years to assert that position, while the

parties are in the midst of numerous depositions and other extensive discovery

activities. Indeed, Plaintiff filed this Motion just two days after two School District

witnesses (including one of the two female hearing officers who has presided over

more than 6,000 student disciplinary hearings over the course of more than 30 years)

provided compelling deposition testimony as to why they concluded that the oral sex

between Plaintiff and MP was consensual. Plaintiff also filed this Motion just two

days after her counsel expressed her general satisfaction with the School District’s

document production (other than one issue not related to the instant Motion) to the

School District’s outside counsel. Needless to say, Plaintiff’s counsel did not raise

with the undersigned counsel the concerns set forth in the instant Motion          Thus,

Plaintiff’s filing of the instant Motion appears to be an unfortunate ambush tactic in

hopes of gaining some sort of litigation advantage or to divert attention from the

merits of the case.

      Plaintiff’s Motion also omits the fact that Plaintiff requested in discovery all

documents concerning the School District’s police department’s investigation of

Plaintiff’s allegations. The photographs at issue were responsive to Plaintiff’s

document request, and the undersigned counsel accordingly produced them to

Plaintiff’s counsel (and only to Plaintiff’s counsel) as counsel for the School District,

                                           5
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 6 of 25




whose police department was authorized to possess these materials. Moreover, the

photographs at issue were produced pursuant to the Consent Protective Order

entered by the Court. Contrary to Plaintiff’s contentions, the terms of that Consent

Protective Order automatically designated the photographs at issue as Confidential

Information, and thus the undersigned counsel were not required to re-designate

them as such. Accordingly, the School District police department’s possession of

the materials and the School District’s counsel’s production of them to Plaintiff

pursuant to her document request and the Consent Protective Order were lawful and

appropriate.

      B.       Administrators And Hearing Officers Conclude That Oral Sex
               Between Plaintiff and MP Was Consensual


      On February 5, 2015, Plaintiff complained to school officials that another

student at Peachtree Ridge High School (“PRHS”) had forced her to perform oral

sex on him the previous day after school in the school broadcast newsroom. (Doc.

22 at pp. 2-3). School officials conducted a thorough and prompt investigation and

concluded that the oral sex between Plaintiff and MP was consensual and that both

students therefore violated Rule 9(g) of the student code, which prohibits students

from engaging in oral sex on school property. (Id. at pp. 3-8).    School officials




                                         6
        Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 7 of 25




informed both students that a disciplinary hearing on this charge would be held and

suspended her from school in the meantime. (Id. at p. 8).

        The disciplinary hearing took place on February 18, 2015, during which both

Plaintiff and MP were represented by counsel, testified and were cross-examined.

(Id. at pp. 8-11).     Two of the school administrators who participated in the

investigation also testified and were cross-examined, and additional witnesses called

by the School District, Plaintiff and MP also testified and were cross-examined. (Id.).

After closing arguments by counsel for Plaintiff, MP and the School District, two

very experienced female hearing officers concluded that the oral sex between

Plaintiff and MP was consensual. (Id.).       Both students were suspended for the

remaining two days of that week and allowed to return to school on February 23,

2015.

        C.     School District Police Department Continues Its Criminal
               Investigation And Obtains Nude Photographs Of Plaintiff That
               Plaintiff Sent To A Previous Boyfriend

        Although the student discipline proceedings at PRHS were concluded, and

Plaintiff and MP returned to school from their suspension on February 23, 2015, the

School District’s police department continued its criminal investigation of Plaintiff’s

allegations.    This criminal investigation continued intermittently during the

remainder of 2015 and in 2016. During the course of the School District police

                                          7
       Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 8 of 25




department’s criminal investigation, it obtained (with MP’s consent) his cell phone

and obtained from another law enforcement agency a forensic analysis of MP’s cell

phone. (Declaration of Tony Lockard, at ¶ 5) (attached as Exhibit 1). The School

District police department also obtained samples of a substance found on the carpet

in the RVN room and a DNA sample provided (voluntarily) by MP and obtained

results from the Georgia Bureau of Investigation lab, which found that MP’s semen

was present in the RVN room. (Id. at ¶ 6). The School District police department

interviewed MP concerning this development, but it concluded that this development

did not shed any additional light as to whether the oral sex between Plaintiff and MP

was consensual. (Id. at ¶ 7).

      During the School District police department’s criminal investigation, MP

provided information to Officer Lockard indicating that Plaintiff may have

transmitted nude photographs of herself to her boyfriend at the time (“RH”) at some

point prior to the incident in question, and that Plaintiff and RH were in a sexual

relationship. (Id. at ¶ 8). Another school law enforcement officer, Officer Sokol,

interviewed the individual identified by MP (RH), obtained screen shots of several

nude photographs of Plaintiff that she reportedly sent to RH on RH’s cell phone and

deleted the images from RH’s cell phone. (Id. at ¶ 9). These photographs were

secured in the School District police department’s evidence room. (Id. at ¶ 10). Only

                                         8
       Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 9 of 25




Officer Lockard and Officer Sokol have seen the photographs, and no School

District employee outside the School District’s police department has seen the

photographs. (Id. at ¶ 11).

      All information and documents obtained during the course of the School

District police department’s investigation were provided to the Gwinnett County

District Attorney’s Office for its determination as to whether bring criminal charges

against MP. (Lockard Decl., ¶ 12). During the course of the School District police

department’s criminal investigation, Officer Lockard communicated frequently with

the Gwinnett County District Attorney’s Officer investigator, Christa Kendrick,

regarding the case. (Id. at ¶ 13; see also Doc. 83-4). To the School District police

department’s knowledge, the Gwinnett County District Attorney has not made a final

decision as to whether or not to bring criminal charges. (Lockard Decl. at ¶ 14).

      D.     School District’s General Counsel Informs Plaintiff’s Counsel On
             April 21, 2015 that School District Police Department Has Nude
             Photographs Of Plaintiff And Has Secured Them

      As a courtesy, the School District’s general counsel, Victoria Sweeny,

informed Plaintiff’s counsel on April 21, 2015 of the nude photographs of Plaintiff

on RH’s cell phone and that the photographs were in the possession of the School

District’s police department. (Declaration of W. Creighton Lancaster, at ¶ 3, attached

hereto as Exhibit 2). Ms. Sweeny explained to Plaintiff’s counsel that the School

                                          9
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 10 of 25




District was not investigating the report as a student discipline issue, but rather was

letting Plaintiff’s counsel know about this situation as a courtesy (rather than

Plaintiff’s parents, as would have been the ordinary practice). (Id. at ¶ 4).

      E.     Plaintiff Files This Lawsuit And Requests Production Of
             Documents From School District Police Department’s
             Investigation File

      Plaintiff filed this lawsuit on November 16, 2018. (Doc. 1). The School

District filed a motion to dismiss (Doc. 22), which the Court denied on August 22,

2019. (Doc. 46). Thereafter, the School District filed its Answer and discovery

ensued.

      On November 4, 2019, Plaintiff served her Requests for Production of

Documents. Request No. 51 sought

             All documents, including, but not limited to,
             correspondence and communications, concerning law
             enforcement’s or any other State, municipal, or Federal
             entity’s investigation of any incident(s) of student-against-
             student sexual harassment, sexual assault, sexual battery,
             sexual violence, inappropriate touching or sexual
             misconduct in the District, including but not limited to
             MP’s sexual harassment against Jane Doe or any other
             student, that took place or was reported to have taken place
             from January 1, 2005 through the end of the 2014-15
             school academic year.

(Exhibit 3, attached). On December 20, 2019, the School District asserted various

objections but agreed to produced responsive documents, subject to entry of a

                                          10
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 11 of 25




consent protective order limiting the dissemination and use of the records. (Exhibit

4, attached).

      F.        School District Produces Documents Requested By Plaintiff From
                Police Department Investigation File, Including Photographs At
                Issue, Pursuant To Consent Protective Order

      Because the School District police department’s investigation file concerning

Plaintiff’s allegations against MP was responsive to Plaintiff’s Request No. 51, the

School District’s outside counsel requested the investigation file from the School

District’s police department.

      The School District’s outside counsel received a very large volume of

documents and these documents were uploaded to a database and document

production system called Eclipse. The Eclipse database requires passwords for

access, and only the undersigned counsel and three paralegals were provided with

passwords to the Eclipse database for this case. The School District’s outside

counsel began the long process of reviewing tens of thousands of documents around

the middle of March 2020 and identifying responsive documents.

      On March 16, 2020, the Court entered a Consent Protective Order. (Doc. 65).

The Consent Protective Order provided for the production of confidential education

records for Plaintiff, MP and other students, as well as Plaintiff’s medical and

psychological records. (Id. at ¶¶ 2-7). The Consent Protective Order also provided

                                        11
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 12 of 25




that the School District’s law enforcement unit may possess juvenile law

enforcement records subject to discovery in this litigation and stated, “the District is

authorized to disclose and produce any such law enforcement records in discovery

in this litigation” and that all such records “shall be treated as Confidential

Information pursuant to this Order.” (Id. at ¶ 8). In addition, the Consent Protective

Order provides that information identified as “Confidential Information” need not

be designated as “Confidential Information” by taking the steps set forth in

paragraphs 10(a) and 10(b). (Id. at ¶ 10(c)). The Consent Protective Order limits the

dissemination of information identified as “Confidential Information” to attorneys

for the parties in this case and their employees, the parties, and other specific

categories of people. (Id. at ¶¶ (13(a) – 13(h)).

      The School District’s outside counsel continued to receive many additional

documents from the School District, including numerous emails to be searched for

responsive documents. There are currently approximately 115,000 documents on

the Eclipse database. The School District’s outside counsel produced a large volume

of documents, including the photographs at issue, to Plaintiff’s counsel on July 16,




                                          12
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 13 of 25




2020. The photographs at issue have not been provided to anyone other than

Plaintiff’s counsel.3

            III.   ARGUMENT AND CITATION OF AUTHORITY

      A.     The School District Police Department Lawfully Possessed The
             Photographs At Issue

      Alleging that the District violated state (O.C.G.A. § 16-12-100) and federal

law (18 U.S.C. § 2252A) by possessing and then producing materials that constitute

child pornography, (Doc. 83-1, p. 8), Plaintiff conveniently ignores law

enforcement’s role in the investigation and elimination of conduct prohibited by

these laws and the statutory provisions authorizing such conduct. Indeed, while

O.C.G.A. § 16-12-100(b) criminalizes, among other things, the reproduction,

publishing, and distribution of child pornography, the statute expressly states that

such section “shall not apply to ... [t]he activities of law enforcement and prosecution

agencies in the investigation and prosecution of criminal offenses[.]” O.C.G.A. § 16-

12-100(d)(1).




3
  Creighton Lancaster, an attorney with the law firm that serves as the School
District’s general counsel, has never seen the photographs at issue and did not know
that they were contained in the School District’s police department investigative file
produced in this matter until he received notification of Plaintiff’s filing of this
Motion. (Lancaster Decl.at ¶¶ 1-2, 5).
                                          13
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 14 of 25




      This language clearly authorizes law enforcement such as School District

police department Officers Lockard and Sokol to possesses and handle such material

in the course of fulfilling their law enforcement duties. Similarly, although the

federal statute does not include the specific exception that the Georgia statute does,

it clearly contemplates law enforcement review and possession of the same

materials. See 18 U.S.C. § 2252A(d)(2) which contemplates possession of materials

by law enforcement agencies (“It shall be an affirmative defense to a charge of

violating subsection (a)(5) that the defendant . . . promptly and in good faith, and

without retaining or allowing any person, other than a law enforcement agency, to

access any image or copy thereof . . .”); see also 18 U.S.C. § 3509(m) (mandating

that any property or material constituting child pornography to be kept in possession

of government agency).

      Further confirming that law enforcement agencies may possess and review

child pornographic materials under § 2252A, the use and transmission of child

pornography by law enforcement personnel in sting operations has been upheld in

suits brought by defendants who have been caught by this method. See Cynthia

Perez, Case Note, United States v. Jacobson: Are Child Pornography Stings Creative

Law Enforcement or Entrapment?, 46 U. Miami L. Rev. 235, 245 (1991) (discussing

law enforcements frequent possession, transmission, and use of child pornography

                                         14
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 15 of 25




in sting operations and that every challenge to child pornography stings has been

rejected).

      Here, both Officer Lockard and Officer Sokol were sworn P.O.S.T.-certified

law enforcement officials authorized to make arrests, execute search warrants and

conduct law enforcement investigations. (Lockard Dec., ¶¶ 1-3). It is undisputed that

as part of fulfilling their duties as law enforcement officials investigating potential

criminal activity or conduct, School District police department officers obtained

several nude photographs of Plaintiff that she reportedly sent to RH on RH’s cell

phone and deleted the images from RH’s cell phone. (Lockard Dec., ¶¶ 4, 8-10).

These photographs were only seen by Officers Lockard and Sokol and were secured

in the School District police department’s evidence room. (Id. at ¶¶ 10-11). No one

outside the School District’s police department has seen or possessed the

photographs. (Id. at ¶ 11). This is exactly the type of activity authorized by the law.

See O.C.G.A. § 16-12-100(d).

      Plaintiff’s argument to the contrary would mean those prosecuting child

pornography cases violate federal and state law themselves whenever they obtain,

review, possess, or distribute pornographic materials as part of their law enforcement

duties. Under Plaintiff’s theory, law enforcement and court-related personnel

(including attorneys representing party litigants) cannot even possess such material.

                                          15
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 16 of 25




Such reading turns U.S.C. § 2252A upside down and is contrary to case law

confirming not only law enforcements’ handling of such material, but also court-

related personnel who are undoubtedly involved in cases concerning child

pornography as well. See 18 U.S.C. § 3509(m) (mandating that any property or

material constituting child pornography to be kept in possession of the Government

or the court); see also United States v. Lamb, 945 F. Supp. 441, 448 (N.D.N.Y. 1996)

(characterizing as “sophistry” argument suggesting that because possession of [child

pornography] is illegal, a law enforcement officer may not seize it or an assistant

U.S. attorney may not present it as evidence in a prosecution because such privileges

are “incidents of the special functions these persons perform in our justice system.”).

      Plaintiff’s attempt to characterize Officer Lockard and Officer Sokol as

merely school district “employees” – as if they were teachers or administrators rather

than sworn law enforcement personnel – is spurious and in bad faith. Similarly,

Plaintiff’s suggestion that the School District violated federal and state child

pornography laws because its police department possessed such materials likewise

is meritless. Under Plaintiff’s analysis, every city or county whose police department

obtains and possesses child pornographic materials pursuant to its law enforcement

duties is violating federal and/or state child pornography laws. It strains logic to

entertain such a conclusion.

                                          16
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 17 of 25




      B.      The School District And Its Counsel Lawfully And Appropriately
              Produced The Photographs At Issue To Plaintiff

      This required handling of child pornography, necessitated by cases involving

such material, extends to the parties and their attorneys in connection with their

official roles in judicial proceedings. In the course of judicial proceedings,

production of such material occurs in discovery, and is even mandated by courts in

certain instances. See United States v. Knellinger, 471 F.Supp.2d 640, 650 (E.D.Va.

2007). (Court ordered the Government to provide the defense – including an expert

witness – with copies of hard drives containing copies of child pornography, subject

to appropriate protective orders); United States v. Heiser, 473 Fed. Appx. 161, 163

(3d Cir. 2012) (trial court granted defendant’s motion to compel production of the

hard drives containing child pornography and noting government attorneys

eventually provided a copy of the CD with the original child pornography to

defendant).

      Production of the material at issue here4, in response to Plaintiff’s document

request and within the controlled parameters of the Consent Protective Order entered



4
        The       School       District     notes       that     “civil discovery is
much broader than criminal discovery . . . Compare Fed. R. Civ. P. 26(b)(1) with 18
U.S.C. § 3500. The distinction between the two discovery protocols is not
idle: criminal discovery is narrower because of concerns that criminal defendants
may use this information to impede investigations into them, tamper with witnesses,
                                        17
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 18 of 25




by the Court, is categorically different from dissemination of child pornography

between or among pedophiles or the general public5. Plaintiff’s argument, to be

charitable, conceals (if not eviscerates) this distinction.

      The Consent Protective Order provided for the production of the School

District police department records and authorized the School District “to disclose

and produce any such law enforcement records in discovery in this litigation” and

that all such records “shall be treated as Confidential Information pursuant to this

Order.” (Doc. 65, ¶ 8). In addition, the Consent Protective Order provides that

information identified as “Confidential Information” need not be designated as

“Confidential Information” by taking the steps set forth in paragraphs 10(a) and

10(b). (Id. at ¶ 10(c)). Thus, contrary to Plaintiff’s contentions, the School District

was not required to re-designate the photographs at issue as Confidential

Information, as they already constituted Confidential Information under the terms of

the Consent Protective Order.           The Consent Protective Order limits the

dissemination of information identified as “Confidential Information” to attorneys



or craft more airtight perjured testimony.” Commodity Futures Trading Comm'n v.
Nowak, 19-CV-6163, 2020 WL 3050225, at *2 (N.D. Ill. June 8, 2020).
5
  This is especially true where, as here, Plaintiff created, originated, and voluntaryily
transmitted the images in the first instance. In such instances, the harm is clearly
distinguishable from the harm caused to children who were exploited by adults to
produce child pornography.
                                           18
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 19 of 25




for the parties in this case and their employees, the parties, and other specific

categories of people. (Id. at ¶¶ (13(a) – 13(h)). The School District’s counsel has

exceeded even these obligations, as it has not provided the photographs at issue to

anyone other than Plaintiff’s counsel.

      The civil remedies identified by Plaintiff were not enacted to allow an

individual, who voluntarily created and distributed digital images of herself, which

were subsequently produced in litigation in response to her own request (see Exhibit

3, Plaintiff’s Request No. 51), to subsequently seek money from party litigants.

Plaintiff’s situation could not be more different from those individuals the civil

remedies and statutes seek to protect.

      Indeed, Plaintiff conveniently ignores the legislative intent of these statutes in

choosing to pursue this thinly-veiled litigation tactic. In enacting Section 2252A of

the Child Pornography Prevention Act, Congress addressed concerns that “child

pornography is often used by pedophiles and child sexual abusers to stimulate and

whet their own sexual appetites, and as a model for sexual acting out with children;

such use of child pornography can desensitize the viewer to the pathology of sexual

abuse or exploitation of children, so that it can become acceptable to and even

preferred by the viewer.” (S. Rep. 104-358, 2 (1996)).




                                          19
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 20 of 25




      Here, the images were not gathered, retained, or produced for personal or

commercial use. Nor was there any attempt to target the images at child

pornographers or pedophiles. Rather, the materials at issue were used in the

investigative process by law enforcement and produced pursuant to Plaintiff’s

document request by counsel representing that law enforcement body performing

duties “incident of the special functions these persons perform in our justice system.”

Lamb, 945 F. Supp at 448. The statutes are aimed at pedophiles, child molesters, and

sexual abusers, not school police departments gathering evidence in a sexual assault

investigation or the School District complying with Plaintiff’s document request.

      C.     Plaintiff’s Counsel Acted Improperly in Filing the Motion and
             Contacting the GBI

      Plaintiff’s counsel filed the Motion without any prior discussion with the

School District’s counsel. In fact, counsel for Plaintiff had an extended conversation

with the School District’s counsel just two days before filing the Motion expressing

her satisfaction with the School District’s discovery responses and document

production (other than one issue not related to this Motion). Instead of contacting

the School District’s counsel, Plaintiff filed the Motion a few minutes before

midnight and contacted the GBI to accuse the School District, its police officials and

lawyers of criminal activity.


                                          20
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 21 of 25




      Such conduct under the circumstances of this case was improper. First,

pursuant to both the Local Rules for the Northern District of Georgia and this Court’s

standing order regarding discovery disputes, Plaintiff’s counsel should have

conferred with counsel for the School District before filing the Motion. See, Local

Rule 37.1 and Instructions for Cases Assigned to the Honorable Steve C. Jones.

Plaintiff’s counsel did not do so. Second, making such accusations to the GBI may

well constitute the false reporting of a crime pursuant to O.C.G.A. Section 16-10-

26. Finally, such conduct is violative of DR 7-105 of the Georgia Canons of Ethics

governing the conduct of lawyers, which states that “[a] lawyer shall not present…or

threaten to present criminal charges solely to obtain an advantage in a civil matter.”

Given the clear inapplicability of the child pornography statutes to the instant case,

one has no choice but to conclude that Plaintiff’s counsel contacted the GBI solely

to obtain an advantage in this case.

                               IV.     CONCLUSION

      Plaintiff’s Motion is without merit. Granting the Motion would create

untenable and wide-ranging ramifications for all school police departments as well

as other law enforcement officials. The conduct of Plaintiff’s counsel is indefensible

and should be sanctioned. The School District respectfully requests that the Court

(1) deny Plaintiff’s Motion, (2) direct Plaintiff’s counsel to contact the GBI

                                         21
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 22 of 25




immediately to inform the GBI that no criminal violation has occurred and (3)

impose sanctions on Plaintiff’s counsel for their conduct in this matter.

                                         Respectfully submitted,

                                         FREEMAN MATHIS & GARY, LLP


                                         \s\ Kenneth G. Menendez
                                         Mary Anne Ackourey
                                         Georgia Bar No. 001555
                                         mackourey@fmglaw.com
                                         Kenneth G. Menendez
                                         Georgia Bar No. 502045
                                         kmenendez@fmglaw.com
                                         William H. Buechner, Jr.
                                         Georgia Bar No. 086392
                                         bbuechner@fmglaw.com


100 Galleria Parkway
Suite 1600
Atlanta, Georgia 30339-5948
T: (770) 818-0000
F:     (770) 937-9960




                                         22
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 23 of 25




                   LOCAL RULE 7.1(D) CERTIFICATION

      The undersigned counsel certifies that the foregoing was prepared using Times

New Roman 14 point, a font and point selection approved by Local Rule 5.1(C).



                                       \s\ Kenneth G. Menendez
                                       Kenneth G. Menendez
                                       Georgia Bar No. 502045




                                        23
      Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 24 of 25




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION

FOR A TEMPORARY RESTRAINING ORDER AND PERMANENT

INJUNCTION, to the Clerk of Court using the CM/ECF system which will

automatically send electronic mail notification of such filing to counsel of record

who are CM/ECF participants. Counsel of record are:


                 Michael E. Kramer
                 Anita K. Bala
                 BUCKLEY BEAL LLP
                 600 Peachtree Street NE, Suite 3900
                 Atlanta, GA 30308

                 Douglas E. Fierberg
                 Monica H. Beck
                 THE FIERBERG NATIONAL LAW GROUP, PLLC
                 161 East Front Street, Suite 200
                 Traverse City, MI 49684

                 Adele P. Kimmel
                 Alexandra Brodsky,
                 PUBLIC JUSTICE, P.C.
                 1620 L Street, NW, Suite 630
                 Washington, DC 20036




                                        24
Case 1:18-cv-05278-SCJ Document 88-1 Filed 08/24/20 Page 25 of 25




     This 24th day of August, 2020.


                              Kenneth G. Menendez
                              Kenneth G. Menendez
                              Georgia Bar No. 502045




                               25
